REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 and 19-20 are allowed.
Claims 1, 7 and 13 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose identify a set of network paths to egress from the autonomous system; perform, using the set of network paths, a Shortest Path First (SPF) calculation to determine a set of costs; determining a second network path to egress from the autonomous system, the second network path corresponding to an ordering of network devices within the autonomous system and the second network path 
is selected from the set of network paths based on the set of costs; obtaining validation tokens of the network devices; generating, using the validation tokens and the ordering of network devices, a validation token nest; adding, as an attribute within the second network path, a reference to the validation token nest; and advertising the second network path to the network devices in the autonomous system.
It is noted that the closest prior art, Heldman et al. (US 20210112059, Apr. 15, 2021) shows the client application uses the client credentials to request a valid token from the tenant specific automation endpoint, the client application sends the API authorization request over the internet to the address associated with the authorization service at the tenant specific data center.

However, Heldman et al. and Norton et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464